United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 20-2405
                      ___________________________

                               Christopher Ivey

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

  Daniel Williams; Michael Glavan; William Gullickson; Scott Giannini; Tara
                   Halverson; Kevin Dreher; Matthew Dahl

                    lllllllllllllllllllllDefendants - Appellees
                                     ____________

                  Appeal from United States District Court
                       for the District of Minnesota
                               ____________

                           Submitted: May 19, 2021
                             Filed: May 24, 2021
                                [Unpublished]
                                ____________

Before GRUENDER, WOLLMAN, and ERICKSON, Circuit Judges.
                       ____________

PER CURIAM.
       Christopher Ivey appeals the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action. After careful de novo review, we conclude
that summary judgment was proper for the reasons stated by the district court. See
Banks v. John Deere & Co., 829 F.3d 661, 665 (8th Cir. 2016) (stating that the grant
of summary judgment is reviewed de novo, viewing the facts in the light most
favorable to the non-movant and giving him the benefit of all reasonable inferences
that can be drawn from the record). Accordingly, we affirm. See 8th Cir. R. 47B.
                      ______________________________




      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Tony N. Leung, United States Magistrate Judge for the District of Minnesota.

                                        -2-